245 F.2d 235
57-1 USTC  P 9452
Morris W. ZACK and Sarah Zack, Petitioners and Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent and Appellee.
No. 12953.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1957.

Morris Garvett and Charles L. Levin, of Levin, Levin, Garvett & Dill, Detroit, Mich., for petitioners
Charles K. Rice, John Potts Barnes, John N. Stull, Robert N. Anderson, John M. Morawski, Lee A. Jackson, Harry Baum and Arthur I. Gould, Washington, D.C., for respondent.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the findings of fact, opinion and decision of the Tax Court were not clearly erroneous; and the court being duly advised,


2
Now therefore, It is Ordered, Adjudged and Decreed that the decision herein reviewed be and is hereby affirmed, in accordance with the findings of fact and opinion of the Tax Court.


3
Judge STEWART dissents for the reasons expressed in Judge WITHEY'S dissenting opinion in the Tax Court.  25 T.C. 676, 681.